DISMISS and Opinion Filed May 3, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01279-CV

                          IN THE INTEREST OF K.A.S., A CHILD


                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19415

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Reichek
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

March 28, 2019, that failure to file the brief by April 8, 2019 would result in dismissal of the

appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1);

42.3(b), (c).



                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

181279F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF K.A.S., A CHILD               On Appeal from the 301st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01279-CV                               Trial Court Cause No. DF-12-19415.
                                                  Opinion delivered by Justice Reichek.
                                                  Justices Schenck and Osborne participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered May 3, 2019.




                                            –2–